Court of Appeals
                                             Third District of Texas
                                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                    www. txcourts.gov/3rdcoa.aspx
                                                           (512) 463-1733




JEFF L. ROSE. CHIEF JUSTICE                                                         JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD. JUSTICE
CINDY OLSON BOURLAND, JUSTICE

                                               rck£?2 015
                                            Marcl



The Honorable Dana DeBeauvoir
Civil County Clerk
Travis County Courthouse
P. O. Box 149325
Austin, TX 78714
* DELIVERED VIA E-MAIL *
                                                                                                      t=3


                                                                                            i
                                                                                                •




                                                                                            •




RE:      Court of Appeals Number:       03-11-00725-CR
         Trial Court Case Number:       C-l-CR-10-219030

                                                                                                     :-
Style:    The State of Texas                                                                         :  :

          v. Trevor Reid Long
                                                                                          CO         •p-

Dear Honorable Dana DeBeauvoir:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Defendant's exhibit 1 (DVD).




                                                       Very truly yours,




                                                       Jeffrey D. Kyle, Clerk